Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The elevator door motor of the claimed invention comprises all the limitations of claims 1 and 9, specifically, the door motor comprising a braking disk connected to a drive axle, the braking disk including one or more through openings formed therein and a door motor brake selectably movable into the one or more through openings to engage with the braking disk wherein the drive axle extends from a first side of the braking disk, and the door motor brake is disposed at a second side of the braking disk opposite the first side that is not taught, suggested, nor obvious over prior arts of record.
JP 2007-204242 to Hayashi teaches an elevator door motor comprising a braking disk connected to a drive axle including one or more through openings and a door motor brake selectably movable into the one or more through openings to engage the braking disk but does not teach a drive axle extends from a first side of the braking disk and the door motor brake is disposed at a second side of the braking disk opposite the first side.
EP 1365095 to Manini teaches an elevator door motor comprising a braking disk connected to a drive axle wherein the drive axle extends from a first side of the braking disk and the door motor brake is disposed at a second side of the braking disk opposite the first side but does not teach the braking disk including one or more through openings and a door motor brake selectably movable into the one or more through openings to engage the braking disk
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654